Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered January 4, 1983, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a hypodermic instrument, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted, inter alia, of selling a bag of heroin to an undercover police officer in exchange for $15. The arresting officer, a member of a "buy and bust” back-up team, testified, in relevant part, that upon searching the defendant after his arrest, he recovered $485 in cash, none of which was the prerecorded money. The defendant contends on appeal that the admission of the testimony concerning the amount of currency found on his person warrants reversal of his conviction. However, the issue is unpreserved for appellate review since the defendant failed to object to the admission of that testimony at the trial (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). We decline to reach this issue in the exercise of our interest of justice jurisdiction. Harwood, J. P., Balletta, Lawrence and Santucci, JJ., concur.